Name: Commission Regulation (EEC) No 204/80 of 30 January 1980 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/20 Official Journal of the European Communities 31 . 1 . 80 COMMISSION REGULATION (EEC) No 204/80 of 30 January 1980 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular the first subparagraph of Article 17 (4) thereof, Whereas footnote (3), to Annex IV to Commission Regulation (EEC) No 1 579/70 (3), as last amended by Regulation (EEC) No 1451 /79 (4), contains the free-at- Spanish-frontier prices which must be observed for certain cheeses from the Community if they are to be subject to a fixed regulatory duty on their entry into Spain ; Whereas, following an increase in the price of its milk, Spain has had to increase its threshold prices for certain cheeses ; Whereas higher threshold prices mean that h *her free-at-Spanish-frontier prices must be obse ed ; whereas footnote (3) to Annex IV to Regulation ( EC) No 1579/70 must therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products,  23 558 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight exceeding one kilogram falling within subheading 04.04 A I b) 1 of the Spanish Customs Tariff,  24 386 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight not exceeding one kilogram but exceeding 75 grams falling within subheading 04.04 A I c) 1 of the Spanish Customs Tariff,  1 8 646 pesetas for blue-veined cheeses falling within subheading 04.04 C 2 of the Spanish Customs Tariff,  20 609 pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I a) or D 1 b) of the Spanish Customs Tariff,  20 860 pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish Customs Tariff,  18 063 pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish Customs Tariff,  18 317 pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish Customs Tariff,  18 555 pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish Customs Tariff,  20 665 pesetas for Parmigiano Reggiano, Grana Padano, Pecorino and Fiore Sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish Customs Tariff,  17 907 pesetas for Cheddar cheese ripened for less than three months falling within subhead ­ ing 04.04 G I b) 1 of the Spanish Customs Tariff,  19 184 pesetas for Cheddar cheese ripened for more than three months falling within subheading 04.04 G I b) 1 of the Spanish Customs Tariff,  19 311 pesetas for Provolone, Asiago, Cacioca ­ vallo and Ragusano cheeses falling within subheading 04.04 G I b) 2 of the Spanish Customs Tariff, HAS ADOPTED THIS REGULATION : Article 1 Footnote (3) to Annex IV to Regulation (EEC) No 1 579/70 is replaced by the following : '(3 ) The prices per 100 kg net weight must not be less than :  22 319 pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish Customs Tariff, (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3) OJ No L 172, 5 . 8 . 1970, p. 26. (4 ) OJ No L 176, 13 . 7 . 1979 , p. 27 . 31 . 1 . 80 Official Journal of the European Communities No L 24/21  19 100 pesetas for first quality Dutch Edam cheese of a minimum fat content by weight in the dry matter of 40 % and ripened for seven to eight weeks falling within subheading 04.04 G I b) 3 of the Spanish Customs Tariff,  19 611 pesetas for cheeses of a water content calculated by weight of the non-fatty matter exceeding 62 % but not exceeding 72 % falling within subheading 04.04 G I b) 5 of the Spanish Customs Tariff,  19 611 pesetas for cheeses of a water content calculated by weight of the non-fatty matter exceeding 72 % in packings of a net capacity not exceeding 500 grams falling within subheading 04.04 G I c) 1 of the Spanish Customs Tariff.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1980 . For the Commission Finn GUNDELACH Vice-President